Appeal by employer and insurance carrier from an award for seventy-one weeks’ compensation covering the period from May 3, 1934, to September 12, 1935, at nineteen dollars and four cents per week, amounting to $1,351.84, and con*867tinuing the case. It is the appellants’ contention that the findings of the Industrial Board and the award appealed from should be reversed because: 1. The findings of causal relation and total disability are based, at least in part, upon a written opinion rendered by the Commissioner’s physician, Dr. Raphael Lewy, which in turn was based upon a review of the medical evidence without any physical examination of the claimant, and that the carrier was not given an opportunity to cross-examine Dr. Lewy thereon. 2. The finding of causal relation between the injury and the total disability is not sustained by competent evidence. The Industrial Board has found that the claimant was injured on June 12, 1931, while using a screwdriver, which caused blisters and septic poisoning in both hands, with resultant defect in the fingers of the right hand and in all motion at the shoulder, marked defect in fingers of the left hand, wrist and shoulder, advanced myocarditis with dyspnoea and edema of the legs. After one physician had testified to causal relation between the total disability and the accident, the carrier asked that the ease should be referred to Dr. Lewy for his opinion on causal relation. This was done. Dr. Lewy rendered a report based upon the record to the effect that causal relation existed. The carrier then moved to strike this report from the record because it had no opportunity to examine Dr. Lewy. This was denied. Causal relation was also established by other medical proof. Award unanimously affirmed, with one bill of costs to be divided between the State Industrial Board and the claimant, together with printing disbursements to each. Present — Ball, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.